Exhibit 10.1

APPENDIX A

SEATTLE GENETICS, INC.

AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN

Amended and Restated by the Board of Directors: August 5, 2009

Amended and Restated by the Board of Directors: March 11, 2010

Approved by the Company’s Stockholders: May 21, 2010

Amended and Restated by the Board of Directors: February 16, 2012

Approved by the Company’s Stockholders: May 18, 2012

1. Purposes of the Plan.

The purpose of this Plan is to encourage ownership in Seattle Genetics, Inc., a
Delaware corporation (the “Company”), by key personnel whose long-term
employment or other service relationship with the Company is considered
essential to the Company’s continued progress and, thereby, encourage recipients
to act in the stockholders’ interest and share in the Company’s success.

2. Definitions.

As used herein, the following definitions shall apply:

(a) “Administrator” means the Board, any Committees or such delegates as shall
be administering the Plan in accordance with Section 4 of the Plan.

(b) “Affiliate” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant ownership
interest as determined by the Administrator.

(c) “Applicable Laws” means the requirements relating to the administration of
stock option and stock award plans under U.S. federal and state laws, the Code,
any stock exchange or quotation system on which the Company has listed or
submitted for quotation the Common Stock to the extent provided under the terms
of the Company’s agreement with such exchange or quotation system and, with
respect to Awards subject to the laws of any foreign jurisdiction where Awards
are, or will be, granted under the Plan, the laws of such jurisdiction.

(d) “Award” means a Stock Award or Option granted in accordance with the terms
of the Plan.

(e) “Awardee” means an Employee, Consultant or Director of the Company or any
Affiliate who has been granted an Award under the Plan.

(f) “Award Agreement” means a Stock Award Agreement and/or Option Agreement,
which may be in written or electronic format, in such form and with such terms
and conditions as may be specified by the Administrator, evidencing the terms
and conditions of an individual Award. Each Award Agreement is subject to the
terms and conditions of the Plan.

(g) “Board” means the Board of Directors of the Company.

(h) “Cause” means (i) an action or omission of Awardee which constitutes a
willful and intentional material breach of any written agreement or covenant
with the Company, including without limitation, Awardee’s theft or other
misappropriation of the Company’s proprietary information; (ii) Awardee’s
commitment of fraud, embezzlement, misappropriation of funds or breach of trust
in connection with Awardee’s employment; or (iii) Awardee’s conviction of any
crime which involves dishonesty or a breach of trust, or gross negligence in
connection with the performance of the Awardee’s duties. The determination as to
whether an Awardee is being terminated for Cause shall be made in good faith by
the Company and shall be final and binding on the Awardee. The foregoing
definition does not in any way limit the Company’s ability to terminate an
Awardee’s employment or consulting relationship at any time as provided in
Section 16 below, and the term “Company” will be interpreted to include any
Affiliate or successor thereto, if appropriate.



--------------------------------------------------------------------------------

(i) “Change in Control” means any of the following, unless the Administrator
provides otherwise:

i. an acquisition of the Company by another entity by means of any transaction
or series of related transactions (including, without limitation, any
reorganization, merger or consolidation but excluding any merger effected
exclusively for the purpose of changing the domicile of the Company);

ii. a sale of all or substantially all of the assets of the Company, so long as
in either i. or ii. above, the Company’s stockholders of record immediately
prior to such transaction will, immediately after such transaction, hold less
than fifty percent (50%) of the voting power of the surviving or acquiring
entity; or

iii. any other event specified by the Board or a Committee, regardless of
whether at the time an Award is granted or thereafter; provided, however, that
no Change in Control (or any analogous term) shall be deemed to occur upon
announcement or commencement of a tender offer or upon a “potential” takeover or
upon shareholder approval of a merger or other transaction, in each case without
a requirement that the Change in Control actually occur.

(j) “Code” means the United States Internal Revenue Code of 1986, as amended.

(k) “Committee” means the compensation committee of the Board or a committee of
Directors appointed by the Board in accordance with Section 4 of the Plan.

(l) “Common Stock” means the common stock of the Company.

(m) “Company” means Seattle Genetics, Inc., a Delaware corporation, or its
successor.

(n) “Constructive Termination” means (A) there is a material reduction or change
in job duties, responsibilities and requirements inconsistent with Awardee’s
position with the Company and prior duties, responsibilities and requirements,
provided that neither a mere change in title alone nor reassignment to a
position that is substantially similar to the position held prior to the change
in terms of job duties, responsibilities or requirements shall constitute a
material reduction in job responsibilities; or (B) there is a reduction in
Awardee’s then-current base salary by at least twenty percent (20%), provided
that an across-the-board reduction in the salary level of all other employees by
the same percentage amount as part of a general salary level reduction shall not
constitute such a salary reduction; or (C) Awardee refuses to relocate to a
facility or location more than fifty (50) miles from the Company’s current
location.

(o) “Consultant” means any person engaged by the Company or any Affiliate to
render services to such entity as an advisor or consultant.

(p) “Conversion Award” has the meaning set forth in Section 4(b)(xiii) of the
Plan.

(q) “Director” means a member of the Board.

(r) “Employee” means a regular, active employee of the Company or any Affiliate,
including an Officer and/or Inside Director. Within the limitations of
Applicable Law, the Administrator shall have the discretion to determine the
effect upon an Award and upon an individual’s status as an Employee in the case
of (i) any individual who is classified by the Company or its Affiliate as
leased from or otherwise employed by a third party or as intermittent or
temporary, even if any such classification is changed retroactively as a result
of an audit, litigation or otherwise, (ii) any leave of absence approved by the
Company or an Affiliate, (iii) any transfer between locations of employment with
the Company or an Affiliate or between the Company and any Affiliate or between
any Affiliates, (iv) any change in the Awardee’s status from an Employee to a
Consultant or Director, and (v) at the request of the Company or an Affiliate an
Employee becomes employed by any partnership, joint venture or corporation not
meeting the requirements of an Affiliate in which the Company or an Affiliate is
a party.

 

-2-



--------------------------------------------------------------------------------

(s) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(t) “Fair Market Value” of a Share on any given date means, unless otherwise
required by Applicable Law, the fair market value of such Share as determined in
good faith by the Administrator either through application of any reasonable
valuation method or, in the absence of any method established under law, in
practice or otherwise to be reasonable, then pursuant to the Administrator’s
good faith conclusion that its valuation determination is reasonable; provided
that, to the extent possible, such value shall be determined with reference to
the closing price of the Company’s Common Stock as quoted on the applicable date
on Nasdaq or the exchange or market with the greatest volume of trading in the
Common Stock as of the applicable date, or if the Shares were not trading on
such date, then the closing bid on the applicable date. The Administrator may
make a good faith determination that it is reasonable to use one valuation
method with respect one type of transaction arising under the Plan and a
different valuation method with respect to another type of Plan transaction,
provided that in each case the Administrator concludes that application of the
particular method results in the most accurate measure of fair market value with
respect thereto.

(u) “Grant Date” means, for all purposes, the date on which the Administrator
makes the determination granting an Award, or such other date as is determined
by the Administrator, provided that in the case of any Incentive Stock Option,
the grant date shall be the later of the date on which the Administrator makes
the determination granting such Incentive Stock Option or the date of
commencement of the Awardee’s employment relationship with the Company.

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(w) “Inside Director” means a Director who is an Employee.

(x) “Nasdaq” means the Nasdaq Global Market or its successor.

(y) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(z) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(aa) “Option” means a right granted under Section 8 to purchase a number of
Shares at such exercise price, at such times, and on such other terms and
conditions as are specified in the agreement or other documents evidencing the
Option (the “Option Agreement”). Both Options intended to qualify as Incentive
Stock Options and Nonstatutory Stock Options may be granted under the Plan.

(bb) “Outside Director” means a Director who is not an Employee.

(cc) “Participant” means the Awardee or any person (including any estate) to
whom an Award has been assigned or transferred as permitted hereunder.

(dd) “Plan” means this Seattle Genetics, Inc. Amended and Restated 2007 Equity
Incentive Plan.

(ee) “Qualifying Performance Criteria” shall have the meaning set forth in
Section 12(b) of the Plan.

(ff) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 13 of the Plan.

(gg) “Stock Appreciation Right” means a right to receive cash and/or shares of
Common Stock based on a change in the Fair Market Value of a specific number of
shares of Common Stock between the Grant Date and the exercise date granted
under Section 11.

 

-3-



--------------------------------------------------------------------------------

(hh) “Stock Award” means an award or issuance of Shares, Stock Units, Stock
Appreciation Rights or other similar awards made under Section 11 of the Plan,
the grant, issuance, retention, vesting, settlement and/or transferability of
which is subject during specified periods of time to such conditions (including
continued employment or performance conditions) and terms as are expressed in
the agreement or other documents evidencing the Award (the “Stock Award
Agreement”).

(ii) “Stock Unit” means a bookkeeping entry representing an amount equivalent to
the Fair Market Value of one Share (or a fraction or multiple of such value),
payable in cash, property or Shares. Stock Units represent an unfunded and
unsecured obligation of the Company, except as otherwise provided for by the
Administrator.

(jj) “Subsidiary” means any company (other than the Company) in an unbroken
chain of companies beginning with the Company, provided each company in the
unbroken chain (other than the Company) owns, at the time of determination,
stock possessing 50% or more of the total combined voting power of all classes
of stock in one of the other companies in such chain.

(kk) “Termination of Employment” shall mean ceasing to be an Employee,
Consultant or Director, as determined in the sole discretion of the
Administrator. However, for Incentive Stock Option purposes, Termination of
Employment will occur when the Awardee ceases to be an employee (as determined
in accordance with Section 3401(c) of the Code and the regulations promulgated
thereunder) of the Company or one of its Subsidiaries. The Administrator shall
determine whether any corporate transaction, such as a sale or spin-off of a
division or business unit, or a joint venture, shall be deemed to result in a
Termination of Employment.

(ll) “Total and Permanent Disability” shall have the meaning set forth in
Section 22(e)(3) of the Code.

3. Stock Subject to the Plan.

(a) Aggregate Limits. Subject to the provisions of Section 13 of the Plan, the
maximum aggregate number of Shares that may be sold or issued pursuant to Awards
granted under the Plan is 16,500,000 Shares.

Shares subject to Awards granted under the Plan that are cancelled, expire or
are forfeited (including without limitation, any such Shares having been issued
under the Award to the Participant) shall be available for re-grant under the
Plan. If an Awardee pays the exercise or purchase price of an Award granted
under the Plan through the tender of Shares, or if Shares are tendered or
withheld to satisfy any Company withholding obligations, the number of Shares so
tendered or withheld shall become available for re-issuance thereafter under the
Plan. The Shares subject to the Plan may be either Shares reacquired by the
Company, including Shares purchased in the open market, or authorized but
unissued Shares.

(b) Code Section 162(m) Share Limits. Subject to the provisions of Section 13 of
the Plan, the aggregate number of Shares subject to Awards granted under this
Plan during any calendar year to any one Awardee shall not exceed 1,000,000.
Notwithstanding anything to the contrary in the Plan, the limitation set forth
in this Section 3(b) shall be subject to adjustment under Section 13(a) of the
Plan only to the extent that such adjustment will not affect the status of any
Award intended to qualify as “performance based compensation” under Code
Section 162(m).

4. Administration of the Plan.

(a) Procedure.

i. Multiple Administrative Bodies. The Plan shall be administered by the Board,
a Committee and/or their delegates.

 

-4-



--------------------------------------------------------------------------------

ii. Section 162. To the extent that the Administrator determines it to be
desirable to qualify Awards granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, Awards to
“covered employees” within the meaning of Section 162(m) of the Code or
Employees that the Committee determines may be “covered employees” in the future
shall be made by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

iii. Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3 promulgated under the Exchange Act (“Rule 16b-3”),
Awards to Officers and Directors shall be made by the entire Board or a
Committee of two or more “non-employee directors” within the meaning of
Rule 16b-3.

iv. Other Administration. The Board or a Committee may delegate to an authorized
officer or officers of the Company the power to approve Awards to persons
eligible to receive Awards under the Plan who are not (A) subject to Section 16
of the Exchange Act or (B) at the time of such approval, “covered employees”
under Section 162(m) of the Code or (C) any other executive officer.

v. Delegation of Authority for the Day-to-Day Administration of the Plan. Except
to the extent prohibited by Applicable Law, the Administrator may delegate to
one or more individuals the day-to-day administration of the Plan and any of the
functions assigned to it in this Plan. Such delegation may be revoked at any
time.

vi. Nasdaq. The Plan will be administered in a manner that complies with any
applicable Nasdaq or stock exchange listing requirements.

(b) Powers of the Administrator. Subject to the provisions of the Plan and, in
the case of a Committee or delegates acting as the Administrator, subject to the
specific duties delegated to such Committee or delegates, the Administrator
shall have the authority, in its discretion:

i. to select the Employees, Consultants and Directors of the Company or its
Affiliates to whom Awards are to be granted hereunder;

ii. to determine the number of shares of Common Stock or amount of cash to be
covered by each Award granted hereunder;

iii. to determine the type of Award to be granted to the selected Employees,
Consultants and Directors;

iv. to approve forms of Award Agreements for use under the Plan;

v. to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award granted hereunder. Such terms and conditions include, but are
not limited to, the exercise and/or purchase price (if applicable), the time or
times when an Award may be exercised (which may or may not be based on
performance criteria), the vesting schedule, any vesting and/or exercisability
acceleration or waiver of forfeiture restrictions, the acceptable forms of
consideration, the term, and any restriction or limitation regarding any Award
or the Shares relating thereto, based in each case on such factors as the
Administrator, in its sole discretion, shall determine and may be established at
the time an Award is granted or thereafter;

vi. to determine whether and under what circumstances an Option may be settled
in cash under Section 8(h) instead of Common Stock;

vii. to correct administrative errors;

viii. to construe and interpret the terms of the Plan (including sub-plans and
Plan addenda) and Awards granted pursuant to the Plan;

 

-5-



--------------------------------------------------------------------------------

ix. to adopt rules and procedures relating to the operation and administration
of the Plan to accommodate the specific requirements of local laws and
procedures. Without limiting the generality of the foregoing, the Administrator
is specifically authorized (A) to adopt the rules and procedures regarding the
conversion of local currency, withholding procedures and handling of stock
certificates which vary with local requirements and (B) to adopt sub-plans and
Plan addenda as the Administrator deems desirable, to accommodate foreign laws,
regulations and practice;

x. to prescribe, amend and rescind rules and regulations relating to the Plan,
including rules and regulations relating to sub-plans and Plan addenda;

xi. to modify or amend each Award, including, but not limited to, the
acceleration of vesting and/or exercisability, provided, however, that any such
amendment is subject to Section 14 of the Plan and except as set forth in that
Section, may not impair any outstanding Award unless agreed to in writing by the
Participant;

xii. to allow Participants to satisfy withholding tax amounts by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or vesting of a Stock Award that number of Shares having a Fair Market
Value equal to the amount required to be withheld. The Fair Market Value of the
Shares to be withheld shall be determined in such manner and on such date that
the Administrator shall determine or, in the absence of provision otherwise, on
the date that the amount of tax to be withheld is to be determined. All
elections by a Participant to have Shares withheld for this purpose shall be
made in such form and under such conditions as the Administrator may provide;

xiii. to authorize conversion or substitution under the Plan of any or all stock
options, stock appreciation rights or other stock awards held by service
providers of an entity acquired by the Company (the “Conversion Awards”). Any
conversion or substitution shall be effective as of the close of the merger,
acquisition or other transaction. The Conversion Awards may be Nonstatutory
Stock Options or Incentive Stock Options, as determined by the Administrator,
with respect to options granted by the acquired entity; provided, however, that
with respect to the conversion of stock appreciation rights in the acquired
entity, the Conversion Awards shall be Nonstatutory Stock Options. Unless
otherwise determined by the Administrator at the time of conversion or
substitution, all Conversion Awards shall have the same terms and conditions as
Awards generally granted by the Company under the Plan;

xiv. to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

xv. to impose such restrictions, conditions or limitations as it determines
appropriate as to the timing and manner of any resales by a Participant or other
subsequent transfers by the Participant of any Shares issued as a result of or
under an Award, including without limitation, (A) restrictions under an insider
trading policy or under any other Company policy relating to Company stock and
stock ownership and (B) restrictions as to the use of a specified brokerage firm
for such resales or other transfers;

xvi. to provide, either at the time an Award is granted or by subsequent action,
that an Award shall contain as a term thereof, a right, either in tandem with
the other rights under the Award or as an alternative thereto, of the
Participant to receive, without payment to the Company, a number of Shares, cash
or a combination thereof, the amount of which is determined by reference to the
value of the Award; and

xvii. to make all other determinations deemed necessary or advisable for
administering the Plan and any Award granted hereunder.

(c) Effect of Administrator’s Decision. All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of any Award granted
hereunder, shall be final and binding on all Participants and on all other
persons. The

 

-6-



--------------------------------------------------------------------------------

Administrator shall consider such factors as it deems relevant, in its sole and
absolute discretion, to making such decisions, determinations and
interpretations including, without limitation, the recommendations or advice of
any officer or other employee of the Company and such attorneys, consultants and
accountants as it may select.

5. Eligibility.

Awards may be granted to Employees, Consultants and Directors of the Company or
any of its Affiliates; provided that Incentive Stock Options may be granted only
to Employees of the Company or of a Subsidiary of the Company.

6. Term of Plan.

The Plan shall become effective on December 23, 2007 contingent upon approval of
the stockholders of the Company. It shall continue in effect for a term of ten
(10) years from the later of the date the stockholders of the Company approve
the Plan or the date any amendment to add shares to the Plan is approved by
stockholders of the Company, unless terminated earlier under Section 14 of the
Plan.

7. Term of Award.

The term of each Award shall be determined by the Administrator and stated in
the Award Agreement. In the case of an Option, the term shall be ten (10) years
from the Grant Date or such shorter term as may be provided in the Award
Agreement; provided that an Incentive Stock Option granted to an Employee who on
the Grant Date owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Subsidiary shall have a term
of no more than five (5) years from the Grant Date.

8. Options.

The Administrator may grant an Option or provide for the grant of an Option,
either from time to time in the discretion of the Administrator or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, the satisfaction of an event or condition
within the control of the Awardee or within the control of others.

(a) Option Agreement. Each Option Agreement shall contain provisions regarding
(i) the number of Shares that may be issued upon exercise of the Option,
(ii) the type of Option, (iii) the exercise price of the Shares and the means of
payment for the Shares, (iv) the term of the Option, (v) such terms and
conditions on the vesting and/or exercisability of an Option as may be
determined from time to time by the Administrator, (vi) restrictions on the
transfer of the Option or the Shares issued upon exercise of the Option and
forfeiture provisions on either and (vii) such further terms and conditions, in
each case not inconsistent with this Plan as may be determined from time to time
by the Administrator.

(b) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:

i. In the case of an Incentive Stock Option, the per Share exercise price shall
be no less than one hundred percent (100%) of the Fair Market Value per Share on
the Grant Date; provided however, that in the case of an Incentive Stock Option
granted to an Employee who on the Grant Date owns stock representing more than
ten percent (10%) of the voting power of all classes of stock of the Company or
any Subsidiary, the per Share exercise price shall be no less than one hundred
ten percent (110%) of the Fair Market Value per Share on the Grant Date.

ii. In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than one hundred percent (100%) of the Fair Market Value per
Share on the Grant Date.

 

-7-



--------------------------------------------------------------------------------

iii. Notwithstanding the foregoing, at the Administrator’s discretion,
Conversion Awards may be granted in substitution and/or conversion of options of
an acquired entity, with a per Share exercise price of less than 100% of the
Fair Market Value per Share on the date of such substitution and/or conversion.

(c) No Option Repricings. Other than in connection with a change in the
Company’s capitalization (as described in Section 14(a) of the Plan), the
exercise or strike price of an Option or Stock Appreciation Right may not be
reduced without stockholder approval. Additionally, the Administrator will not
have the authority to cancel any outstanding Option or Stock Appreciation Right
that has an exercise price or strike price greater than the current Fair Market
Value of the Common Stock in exchange for cash or other Awards under the Plan,
unless the stockholders of the Company have approved such an action within
twelve months prior to such an event.

(d) Vesting Period and Exercise Dates. Options granted under this Plan shall
vest and/or be exercisable at such time and in such installments during the
period prior to the expiration of the Option’s term as determined by the
Administrator. The Administrator shall have the right to make the timing of the
ability to exercise any Option granted under this Plan subject to continued
employment, the passage of time and/or such performance requirements as deemed
appropriate by the Administrator. At any time after the grant of an Option, the
Administrator may reduce or eliminate any restrictions surrounding any
Participant’s right to exercise all or part of the Option.

(e) Form of Consideration. The Participant may pay the exercise price of an
Option using any of the following forms of consideration, unless the
Administrator determines not to permit such form of consideration at any time
including at the time of exercise:

i. cash;

ii. check or wire transfer (denominated in U.S. Dollars);

iii. subject to the Company’s discretion to refuse for any reason and at any
time to accept such consideration and subject to any conditions or limitations
established by the Administrator, other Shares held by the Participant
which have a Fair Market Value on the date of surrender equal to the aggregate
exercise price of the Shares as to which said Option shall be exercised;

iv. consideration received by the Company under a broker-assisted sale and
remittance program acceptable to the Administrator;

v. cashless “net exercise” arrangement pursuant to which the Company will reduce
the number of Shares issued upon exercise by the largest whole number of Shares
having an aggregate Fair Market Value that does not exceed the aggregate
exercise price; provided that the Company shall accept a cash or other payment
from the Participant to the extent of any remaining balance of the exercise
price not satisfied by such reduction in the number of whole Shares to be
issued; and also provided that Shares will no longer be outstanding under an
Option and will not be exercisable thereafter to the extent that (A) Shares are
withheld to pay the exercise price pursuant to a “net exercise,” and (B) the
remaining number of whole Shares are delivered to the Participant as a result of
such exercise;

vi. such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws; or

vii. any combination of the foregoing methods of payment.

(f) Effect of Termination on Options

i. Generally. Unless otherwise provided for by the Administrator, upon an
Awardee’s Termination of Employment other than as a result of circumstances
described in Sections 8(f)(ii) and (iii) below, any

 

-8-



--------------------------------------------------------------------------------

outstanding Option granted to such Awardee, whether vested or unvested, to the
extent not theretofore exercised, shall terminate immediately upon the Awardee’s
Termination of Employment; provided, however, that the Administrator may in the
Option Agreement specify a period of time (but not beyond the expiration date of
the Option) following Termination of Employment during which the Awardee may
exercise the Option as to Shares that were vested and exercisable as of the date
of Termination of Employment. To the extent such a period following Termination
of Employment is specified, the Option shall automatically terminate at the end
of such period to the extent the Awardee has not exercised it within such
period.

ii. Disability of Awardee. Unless otherwise provided for by the Administrator,
upon an Awardee’s Termination of Employment as a result of the Awardee’s
disability, including Total and Permanent Disability, all outstanding Options
granted to such Awardee that were vested and exercisable as of the date of the
Awardee’s Termination of Employment may be exercised by the Awardee until
(A) twelve (12) months following Awardee’s Termination of Employment as a result
of Awardee’s disability, including Total and Permanent Disability or (B) the
expiration of the term of such Option. If the Participant does not exercise such
Option within the time specified, the Option (to the extent not exercised) shall
automatically terminate.

iii. Death of Awardee. Unless otherwise provided for by the Administrator, upon
an Awardee’s Termination of Employment as a result of the Awardee’s death or in
the event of the death of an Awardee within thirty (30) days following an
Awardee’s Termination of Employment, all outstanding Options granted to such
Awardee that were vested and exercisable as of the date of the Awardee’s death,
or if earlier the date of Termination of Employment, may be exercised until the
earlier of (A) six (6) months following the Awardee’s death or (B) the
expiration of the term of such Option. If an Option is held by the Awardee when
he or she dies, such Option may be exercised, to the extent the Option is vested
and exercisable, by the beneficiary designated by the Awardee (as provided in
Section 15 of the Plan), the executor or administrator of the Awardee’s estate
or, if none, by the person(s) entitled to exercise the Option under the
Awardee’s will or the laws of descent or distribution; provided that the Company
need not accept exercise of an Option by such beneficiary, executor or
administrator unless the Company has satisfactory evidence of such person’s
authority to act as such. If the Option is not so exercised within the time
specified, such Option (to the extent not exercised) shall automatically
terminate.

iv. Termination for Cause. The Administrator has the authority to cause all
outstanding Options held by an Awardee to terminate immediately in their
entirety upon first notification to the Awardee of the Awardee’s Termination of
Employment for Cause. If an Awardee’s employment or consulting relationship with
the Company is suspended pending an investigation of whether the Awardee shall
be terminated for Cause, the Administrator has the authority to cause all the
Awardee’s rights under all outstanding Options to be suspended during the
investigation period in which event the Awardee shall have no right to exercise
any outstanding Options.

v. Other Terminations of Employment. The Administrator may provide in the
applicable Option Agreement for different treatment of Options upon Termination
of Employment of the Awardee than that specified above.

vi. Extension of Exercise Period. The Administrator shall have full power and
authority to extend the period of time for which an Option is to remain
exercisable following an Awardee’s Termination of Employment from the periods
set forth in Sections 8(f)(ii) and (iii) above or in the Option Agreement to
such greater time as the Board shall deem appropriate, provided that in no event
shall such Option be exercisable later than the date of expiration of the term
of such Option as set forth in the Option Agreement.

(g) Leave of Absence. The Administrator shall have the discretion to determine
whether and to what extent the vesting of Options shall be tolled during any
unpaid leave of absence; provided, however, that in the absence of such
determination, vesting of Options shall be tolled during any leave that is not a
leave required to be provided to the Awardee under Applicable Law. In the event
of military leave, vesting shall toll during any unpaid portion of such leave,
provided that, upon an Awardee’s returning from military leave (under conditions

 

-9-



--------------------------------------------------------------------------------

that would entitle him or her to protection upon such return under the Uniform
Services Employment and Reemployment Rights Act), he or she shall be given
vesting credit with respect to Options to the same extent as would have applied
had the Awardee continued to provide services to the Company throughout the
leave on the same terms as he or she was providing services immediately prior to
such leave.

(h) Buyout Provisions. The Administrator may at any time offer to buy out for a
payment in cash or Shares, an Option previously granted, based on such terms and
conditions as the Administrator shall establish and communicate to the Awardee
at the time that such offer is made.

9. Incentive Stock Option Limitations/Terms.

(a) Eligibility. Only employees (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company or any of its Subsidiaries may be granted Incentive Stock Options.

(b) $100,000 Limitation. Notwithstanding the designation “Incentive Stock
Option” in an Option Agreement, if and to the extent that the aggregate Fair
Market Value of the Shares with respect to which Incentive Stock Options are
exercisable for the first time by the Awardee during any calendar year (under
all plans of the Company and any of its Subsidiaries) exceeds U.S. $100,000,
such Options shall be treated as Nonstatutory Stock Options. For purposes of
this Section 9(b), Incentive Stock Options shall be taken into account in the
order in which they were granted. The Fair Market Value of the Shares shall be
determined as of the Grant Date.

(c) Transferability. An Incentive Stock Option may not be sold, pledged,
assigned, hypothecated, transferred or disposed of in any manner by the Awardee
otherwise than by will or the laws of descent and distribution, and, during the
lifetime of such Awardee, may only be exercised by the Awardee. If the terms of
an Incentive Stock Option are amended to permit transferability, the Option will
be treated for tax purposes as a Nonstatutory Stock Option. The designation of a
beneficiary by an Awardee will not constitute a transfer.

(d) Exercise Price. The per Share exercise price of an Incentive Stock Option
shall be determined by the Administrator in accordance with Section 8(b)(i) of
the Plan.

(e) Other Terms. Option Agreements evidencing Incentive Stock Options shall
contain such other terms and conditions as may be necessary to qualify, to the
extent determined desirable by the Administrator, with the applicable provisions
of Section 422 of the Code.

10. Exercise of Option.

(a) Procedure for Exercise.

i. Any Option granted hereunder shall be exercisable according to the terms of
the Plan and at such times and under such conditions as determined by the
Administrator and set forth in the respective Option Agreement.

ii. An Option shall be deemed exercised when the Company receives (A) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option; (B) full payment for the Shares with
respect to which the related Option is exercised; and (C) payment of all
applicable withholding taxes.

iii. An Option may not be exercised for a fraction of a Share.

(b) Rights as a Stockholder. The Company shall issue (or cause to be issued)
such Shares as administratively practicable after the Option is exercised.
Shares issued upon exercise of an Option shall be

 

-10-



--------------------------------------------------------------------------------

issued in the name of the Participant or, if requested by the Participant, in
the name of the Participant and his or her spouse. Unless provided otherwise by
the Administrator or pursuant to this Plan, until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to the Shares
subject to an Option, notwithstanding the exercise of the Option.

11. Stock Awards.

(a) Stock Award Agreement. Each Stock Award Agreement shall contain provisions
regarding (i) the number of Shares subject to such Stock Award or a formula for
determining such number, (ii) the purchase price of the Shares, if any, and the
means of payment for the Shares, (iii) the performance criteria (including
Qualifying Performance Criteria), if any, and level of achievement versus these
criteria that shall determine the number of Shares granted, issued, retainable
and/or vested, (iv) such terms and conditions on the grant, issuance, vesting,
settlement and/or forfeiture of the Shares as may be determined from time to
time by the Administrator, (v) restrictions on the transferability of the Stock
Award and (vi) such further terms and conditions in each case not inconsistent
with this Plan as may be determined from time to time by the Administrator;
provided, however, that each Stock Award must have a minimum vesting period of
one (1) year from the Grant Date.

(b) Restrictions and Performance Criteria. The grant, issuance, retention,
vesting and/or settlement of each Stock Award or the Shares subject thereto may
be subject to such performance criteria (including Qualifying Performance
Criteria) and level of achievement versus these criteria as the Administrator
shall determine, which criteria may be based on financial performance, personal
performance evaluations and/or completion of service by the Awardee. Unless
otherwise permitted in compliance with the requirements of Code Section 162(m)
with respect to an Award intended to comply as “performance-based compensation”
thereunder, the Committee shall establish the Qualifying Performance Criteria
applicable to, and the formula for calculating the amount payable under, the
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable performance period, or (b) the date on which 25%
of the performance period has elapsed, and in any event at a time when the
achievement of the applicable Qualifying Performance Criteria remains
substantially uncertain.

(c) Forfeiture. Unless otherwise provided for by the Administrator, upon the
Awardee’s Termination of Employment, the Stock Award and the Shares subject
thereto shall be forfeited, provided that to the extent that the Participant
purchased or earned any Shares, the Company shall have a right to repurchase the
unvested Shares at such price and on such terms and conditions as the
Administrator determines.

(d) Rights as a Stockholder. Unless otherwise provided by the Administrator in
the Award Agreement, the Participant shall have the rights equivalent to those
of a stockholder and shall be a stockholder only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) to the Participant. Unless otherwise
provided by the Administrator, a Participant holding Stock Units shall not be
entitled to receive dividend payments or any credit therefore as if he or she
was an actual stockholder.

(e) Stock Appreciation Rights.

i. General. Stock Appreciation Rights may be granted either alone, in addition
to, or in tandem with other Awards granted under the Plan. The Board may grant
Stock Appreciation Rights to eligible Participants subject to terms and
conditions not inconsistent with this Plan and determined by the Board. The
specific terms and conditions applicable to the Participant shall be provided
for in the Stock Award Agreement. Stock Appreciation Rights shall be
exercisable, in whole or in part, at such times as the Board shall specify in
the Stock Award Agreement.

ii. Exercise of Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, in whole or in part, the Participant shall be entitled to a
payment in an amount equal to the excess of the Fair Market

 

-11-



--------------------------------------------------------------------------------

Value on the date of exercise of a fixed number of Shares covered by the
exercised portion of the Stock Appreciation Right, over the Fair Market Value on
the Grant Date of the Shares covered by the exercised portion of the Stock
Appreciation Right (or such other amount calculated with respect to Shares
subject to the Award as the Board may determine). The amount due to the
Participant upon the exercise of a Stock Appreciation Right shall be paid in
such form of consideration as determined by the Board and may be in cash, Shares
or a combination thereof, over the period or periods specified in the Stock
Award Agreement. A Stock Award Agreement may place limits on the amount that may
be paid over any specified period or periods upon the exercise of a Stock
Appreciation Right, on an aggregate basis or as to any Participant. A Stock
Appreciation Right shall be considered exercised when the Company receives
written notice of exercise in accordance with the terms of the Stock Award
Agreement from the person entitled to exercise the Stock Appreciation Right.

iii. Nonassignability of Stock Appreciation Rights. Except as determined by the
Administrator, no Stock Appreciation Right shall be assignable or otherwise
transferable by the Participant except by will or by the laws of descent and
distribution.

12. Other Provisions Applicable to Awards.

(a) Non-Transferability of Awards. Unless determined otherwise by the
Administrator, an Award may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by beneficiary designation,
will or by the laws of descent or distribution. Subject to Section 9(c), the
Administrator may in its discretion make an Award transferable to an Awardee’s
family member or any other person or entity as it deems appropriate. If the
Administrator makes an Award transferable, either at the time of grant or
thereafter, such Award shall contain such additional terms and conditions as the
Administrator deems appropriate, and any transferee shall be deemed to be bound
by such terms upon acceptance of such transfer.

(b) Qualifying Performance Criteria. For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, Affiliate or
business segment, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years’ results or to
a designated comparison group, in each case as specified by the Administrator in
the Award: (i) cash flow; (ii) earnings (including gross margin, earnings before
interest and taxes, earnings before taxes, and net earnings); (iii) earnings per
share; (iv) growth in earnings or earnings per share; (v) stock price;
(vi) return on equity or average stockholders’ equity; (vii) total stockholder
return; (viii) return on capital; (ix) return on assets or net assets;
(x) return on investment; (xi) revenue; (xii) income or net income;
(xiii) operating income or net operating income, in aggregate or per share;
(xiv) operating profit or net operating profit; (xv) operating margin;
(xvi) return on operating revenue; (xvii) market share; (xviii) growth in
stockholder value relative to the moving average of a peer group index;
(xix) strategic plan development and implementation (including individual
performance objectives that relate to achievement of the Company’s or any
business unit’s strategic plan); (xx) improvement in workforce diversity;
(xxi) growth of revenue, operating income or net income; (xxii) approval by the
U.S. Food and Drug Administration or other regulatory body of a product
candidate; and (xxiii) any other similar criteria. The Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (A) asset write-downs; (B) litigation or claim judgments or
settlements; (C) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results; (D) accruals for
reorganization and restructuring programs and/or other nonrecurring charges; and
(E) any gains or losses classified as “extraordinary” under generally accepted
accounting principles or discontinued operations in the Company’s financial
statements.

(c) Certification. Prior to the payment of any compensation under an Award
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Committee shall certify the extent to which any Qualifying
Performance Criteria and any other material terms under such Award have been
satisfied (other than in cases where such relate solely to the increase in the
value of the Common Stock).

 

-12-



--------------------------------------------------------------------------------

(d) Discretionary Adjustments Pursuant to Section 162(m). Notwithstanding
satisfaction of any completion of any Qualifying Performance Criteria, to the
extent specified at the time of grant of an Award to “covered employees” within
the meaning of Section 162(m) of the Code, the number of Shares, Options or
other benefits granted, issued, retainable and/or vested under an Award on
account of satisfaction of such Qualifying Performance Criteria may be reduced
by the Committee on the basis of such further considerations as the Committee in
its sole discretion shall determine.

(e) Compliance with Section 409A. Notwithstanding anything to the contrary
contained herein, to the extent that the Administrator determines that any Award
granted under the Plan is subject to Code Section 409A and unless otherwise
specified in the applicable Award Agreement, the Award Agreement evidencing such
Award shall incorporate the terms and conditions necessary for such Award to
avoid the consequences described in Code Section 409A(a)(1), and to the maximum
extent permitted under Applicable Law (and unless otherwise stated in the
applicable Award Agreement), the Plan and the Award Agreements shall be
interpreted in a manner that results in their conforming to the requirements of
Code Section 409A(a)(2), (3) and (4) and any Department of Treasury or Internal
Revenue Service regulations or other interpretive guidance issued under
Section 409A (whenever issued, the “Guidance”). Notwithstanding anything to the
contrary in this Plan (and unless the Award Agreement provides otherwise, with
specific reference to this sentence), to the extent that a Participant holding
an Award that constitutes “deferred compensation” under Section 409A and the
Guidance is a “specified employee” (also as defined thereunder), no distribution
or payment of any amount shall be made before a date that is six (6) months
following the date of such Participant’s “separation from service” (as defined
in Section 409A and the Guidance) or, if earlier, the date of the Participant’s
death.

(f) Deferral of Award Benefits. The Administrator may in its discretion and upon
such terms and conditions as it determines appropriate permit one or more
Participants whom it selects to (a) defer compensation payable pursuant to the
terms of an Award, or (b) defer compensation arising outside the terms of this
Plan pursuant to a program that provides for deferred payment in satisfaction of
such other compensation amounts through the issuance of one or more Awards. Any
such deferral arrangement shall be evidenced by an Award Agreement in such form
as the Administrator shall from time to time establish, and no such deferral
arrangement shall be a valid and binding obligation unless evidenced by a fully
executed Award Agreement, the form of which the Administrator has approved,
including through the Administrator’s establishing a written program (the
“Program”) under this Plan to govern the form of Award Agreements participating
in such Program. Any such Award Agreement or Program shall specify the treatment
of dividends or dividend equivalent rights (if any) that apply to Awards
governed thereby, and shall further provide that any elections governing payment
of amounts pursuant to such Program shall be in writing, shall be delivered to
the Company or its agent in a form and manner that complies with Code
Section 409A and the Guidance, and shall specify the amount to be distributed in
settlement of the deferral arrangement, as well as the time and form of such
distribution in a manner that complies with Code Section 409A and the Guidance.

13. Adjustments upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

(a) Changes in Capitalization. Subject to any required action by the
stockholders of the Company, (i) the number and kind of Shares covered by each
outstanding Award, (ii) the exercise or purchase (including repurchase) price
per Share subject to each such outstanding Award and (iii) each of the Share
limitations set forth in Section 3 of the Plan, shall be proportionately
adjusted for any increase or decrease in the number or kind of issued shares
resulting from a stock split, reverse stock split, stock dividend, spin-off,
combination or reclassification of the Common Stock, or any other similar
increase or decrease in the number of issued shares of Common Stock effected
without receipt of consideration by the Company; provided, however, that
conversion of any convertible securities of the Company shall not be deemed to
have been “effected without receipt of consideration.” Such adjustment shall be
made by the Administrator, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.

 

-13-



--------------------------------------------------------------------------------

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent an Award has not been previously exercised or the Shares subject
thereto issued to the Awardee and unless otherwise determined by the
Administrator, an Award will terminate immediately prior to the consummation of
the transaction. In addition, the Administrator may provide that any Company
repurchase option or forfeiture applicable to any Shares purchased upon exercise
of an Option or covered by a Stock Award shall lapse as to all such Shares,
provided the proposed liquidation or dissolution takes place at the time and in
the matter contemplated.

(c) Change in Control. In the event there is a Change in Control of the Company,
as determined by the Board or a Committee, the Board or Committee may, in its
discretion, (i) provide for the assumption or substitution of, or adjustment
(including to the number and type of Shares and exercise or purchase price
applicable) to, each outstanding Award; (ii) accelerate the vesting of Options
and terminate any restrictions on Stock Awards and/or (iii) provide for
termination of Awards as a result of the Change in Control on such terms and
conditions as it deems appropriate, including providing for the cancellation of
Awards for a cash or other payment to the Participant.

For purposes of this Section 13(c), an Award shall be considered assumed,
without limitation, if, at the time of issuance of the stock or other
consideration upon a Change in Control, as the case may be, each holder of an
Award would be entitled to receive upon exercise of the Award the same number
and kind of shares of stock or the same amount of property, cash or securities
as such holder would have been entitled to receive upon the occurrence of the
transaction if the holder had been, immediately prior to such transaction, the
holder of the number of Shares covered by the Award at such time (after giving
effect to any adjustments in the number of Shares covered by the Award as
provided for in Section 13(a)); provided that if such consideration received in
the transaction is not solely common stock of the successor corporation, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon exercise of the Award to be solely common
stock of the successor corporation equal to the Fair Market Value of the per
Share consideration received by holders of Common Stock in the transaction.

In the event of a Change in Control, and if an Awardee’s Awards are not assumed
by the successor corporation or its parent or subsidiary and such successor does
not substitute equivalent options or awards for those outstanding under the Plan
and the Awardee has not experienced a Termination of Employment without Cause as
of, or has experienced a Termination of Employment without Cause immediately
prior to, the effective time of the Change in Control, then such Awards shall
become fully vested and exercisable and/or payable as applicable, and all
forfeiture or repurchase restrictions on such Awards shall lapse immediately
prior to the effective time of the Change in Control. Upon, or in anticipation
of, such Change in Control, the Administrator may cause any and all Awards
outstanding under the Plan to terminate at a specific time in the future and
shall give each Awardee the right to exercise such Awards during a period of
time as the Administrator, in its sole and absolute discretion, shall determine.
The Administrator shall have sole discretion to determine whether an Award has
been assumed by the successor corporation or its parent or subsidiary or whether
such successor has substituted equivalent awards for those outstanding under the
Plan in connection with a Change in Control subject to the preceding paragraph.

In the event of a Change in Control, if outstanding Awards are assumed or
equivalent awards are substituted by the successor corporation or a parent or
subsidiary of such successor corporation, and if at the time of, immediately
prior to or within twelve (12) months after, the effective time of such Change
in Control, an Awardee experiences a Termination of Employment without Cause or
as a result of a Constructive Termination, then, as of the date of Awardee’s
Termination of Employment, the vesting and exercisability of any assumed Option,
or any option substituted for an Option by the successor corporation or a parent
or subsidiary of such successor corporation, held by Awardee at the time of
termination, and the lapse of any forfeiture or repurchase restrictions with
respect to any assumed Stock Award, or any stock award substituted for a Stock
Award by the successor corporation or a parent or subsidiary of such successor
corporation, held by Awardee at the time of termination, shall be accelerated in
full.

 

-14-



--------------------------------------------------------------------------------

14. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Administrator may amend, alter or discontinue
the Plan or any Award Agreement, but any such amendment shall be subject to
approval of the stockholders of the Company in the manner and to the extent
required by Applicable Law. To the extent required to comply with
Section 162(m), the Company shall seek re-approval of the Plan from time to time
by the stockholders. In addition, without limiting the foregoing, unless
approved by the stockholders of the Company, no such amendment shall be made
that would:

i. increase the maximum number of Shares for which Awards may be granted under
the Plan, other than an increase pursuant to Section 13 of the Plan;

ii. reduce the minimum exercise prices at which Options may be granted under the
Plan (as set forth in Section 8(b));

iii. result in a repricing of Options or Stock Appreciation Rights; or

iv. change the class of persons eligible to receive Awards under the Plan.

(b) Effect of Amendment or Termination. No amendment, suspension or termination
of the Plan shall impair the rights of any Award, unless mutually agreed
otherwise between the Participant and the Administrator, which agreement must be
in writing and signed by the Participant and the Company; provided further that
the Administrator may amend an outstanding Award in order to conform it to the
Administrator’s intent (in its sole discretion) that such Award not be subject
to Code Section 409A(a)(1). Termination of the Plan shall not affect the
Administrator’s ability to exercise the powers granted to it hereunder with
respect to Awards granted under the Plan prior to the date of such termination.

(c) Effect of the Plan on Other Arrangements. Neither the adoption of the Plan
by the Board or a Committee nor the submission of the Plan to the stockholders
of the Company for approval shall be construed as creating any limitations on
the power of the Board or any Committee to adopt such other incentive
arrangements as it or they may deem desirable, including without limitation, the
granting of restricted stock or stock options otherwise than under the Plan, and
such arrangements may be either generally applicable or applicable only in
specific cases. The value of Awards granted pursuant to the Plan will not be
included as compensation, earnings, salaries or other similar terms used when
calculating an Awardee’s benefits under any employee benefit plan sponsored by
the Company or any Subsidiary except as such plan otherwise expressly provides.

15. Designation of Beneficiary.

(a) An Awardee may file a written designation of a beneficiary who is to receive
the Awardee’s rights pursuant to Awardee’s Award or the Awardee may include his
or her Awards in an omnibus beneficiary designation for all benefits under the
Plan. To the extent that Awardee has completed a designation of beneficiary
while employed with the Company, such beneficiary designation shall remain in
effect with respect to any Award hereunder until changed by the Awardee to the
extent enforceable under Applicable Law.

(b) Such designation of beneficiary may be changed by the Awardee at any time by
written notice. In the event of the death of an Awardee and in the absence of a
beneficiary validly designated under the Plan who is living at the time of such
Awardee’s death, the Company shall allow the executor or administrator of the
estate of the Awardee to exercise the Award, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may allow the spouse or one or more dependents or relatives
of the Awardee to exercise the Award to the extent permissible under Applicable
Law or if no spouse, dependent or relative is known to the Company, then to such
other person as the Company may designate.

 

-15-



--------------------------------------------------------------------------------

16. No Right to Awards or to Employment.

No person shall have any claim or right to be granted an Award and the grant of
any Award shall not be construed as giving an Awardee the right to continue in
the employ of the Company or its Affiliates. Further, the Company and its
Affiliates expressly reserve the right, at any time, to dismiss any Employee,
Consultant or Awardee at any time without liability or any claim under the Plan,
except as provided herein or in any Award Agreement entered into hereunder.

17. Legal Compliance.

Shares shall not be issued pursuant to the exercise of an Option or Stock Award
unless the exercise of such Option or Stock Award and the issuance and delivery
of such Shares shall comply with Applicable Laws and shall be further subject to
the approval of counsel for the Company with respect to such compliance.

18. Reservation of Shares.

The Company, during the term of this Plan, will at all times reserve and keep
available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.

19. Notice.

Any written notice to the Company required by any provisions of this Plan shall
be addressed to the Secretary of the Company and shall be effective when
received.

20. Governing Law; Interpretation of Plan and Awards.

(a) This Plan and all determinations made and actions taken pursuant hereto
shall be governed by the substantive laws, but not the choice of law rules, of
the state of Delaware.

(b) In the event that any provision of the Plan or any Award granted under the
Plan is declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of the terms of the Plan and/or Award shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

(c) The headings preceding the text of the sections hereof are inserted solely
for convenience of reference, and shall not constitute a part of the Plan, nor
shall they affect its meaning, construction or effect.

(d) The terms of the Plan and any Award shall inure to the benefit of and be
binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.

(e) All questions arising under the Plan or under any Award shall be decided by
the Administrator in its total and absolute discretion. In the event the
Participant believes that a decision by the Administrator with respect to such
person was arbitrary or capricious, the Participant may request arbitration with
respect to such decision. The review by the arbitrator shall be limited to
determining whether the Administrator’s decision was arbitrary or capricious.
This arbitration shall be the sole and exclusive review permitted of the
Administrator’s decision, and the Awardee shall as a condition to the receipt of
an Award be deemed to explicitly waive any right to judicial review.

(f) Notice of demand for arbitration shall be made in writing to the
Administrator within thirty (30) days after the applicable decision by the
Administrator. The arbitrator shall be selected from amongst those members of
the Board who are neither Administrators nor Employees. If there are no such
members of the

 

-16-



--------------------------------------------------------------------------------

Board, the arbitrator shall be selected by the Board. The arbitrator shall be an
individual who is an attorney licensed to practice law in the State of
Washington. Such arbitrator shall be neutral within the meaning of the
Commercial Rules of Dispute Resolution of the American Arbitration Association;
provided, however, that the arbitration shall not be administered by the
American Arbitration Association. Any challenge to the neutrality of the
arbitrator shall be resolved by the arbitrator whose decision shall be final and
conclusive. The arbitration shall be administered and conducted by the
arbitrator pursuant to the Commercial Rules of Dispute Resolution of the
American Arbitration Association. The decision of the arbitrator on the issue(s)
presented for arbitration shall be final and conclusive and may be enforced in
any court of competent jurisdiction.

21. Limitation on Liability.

The Company and any Affiliate which is in existence or hereafter comes into
existence shall not be liable to a Participant, an Employee, an Awardee or any
other persons as to:

(a) The Non-Issuance of Shares. The non-issuance or sale of Shares (including
under Section 17 above) as to which the Company has been unable, or the
Administrator deems it infeasible, to obtain from any regulatory body having
jurisdiction the authority deemed by the Company’s counsel to be necessary to
the lawful issuance and sale of any shares hereunder; and

(b) Tax Consequences. Any tax consequence realized by any Participant, Employee,
Awardee or other person due to the receipt, vesting, exercise or settlement of
any Option or other Award granted hereunder or due to the transfer of any Shares
issued hereunder. The Participant is responsible for, and by accepting an Award
under the Plan agrees to bear, all taxes of any nature that are legally imposed
upon the Participant in connection with an Award, and the Company does not
assume, and will not be liable to any party for, any cost or liability arising
in connection with such tax liability legally imposed on the Participant. In
particular, Awards issued under the Plan may be characterized by the Internal
Revenue Service (the “IRS”) as “deferred compensation” under the Code resulting
in additional taxes, including in some cases interest and penalties. In the
event the IRS determines that an Award constitutes deferred compensation under
the Code or challenges any good faith characterization made by the Company or
any other party of the tax treatment applicable to an Award, the Participant
will be responsible for the additional taxes, and interest and penalties, if
any, that are determined to apply if such challenge succeeds, and the Company
will not reimburse the Participant for the amount of any additional taxes,
penalties or interest that result.

(c) Forfeiture. The requirement that Participant forfeit an Award, or the
benefits received or to be received under an Award, pursuant to any Applicable
Law.

22. Unfunded Plan.

Insofar as it provides for Awards, the Plan shall be unfunded. Although
bookkeeping accounts may be established with respect to Awardees who are granted
Stock Awards under this Plan, any such accounts will be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets which may at any time be represented by Awards, nor shall this Plan be
construed as providing for such segregation, nor shall the Company nor the
Administrator be deemed to be a trustee of stock or cash to be awarded under the
Plan. Any liability of the Company to any Participant with respect to an Award
shall be based solely upon any contractual obligations which may be created by
the Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor the Administrator shall be required to give any security or bond for the
performance of any obligation which may be created by this Plan.

 

-17-